Citation Nr: 1608313	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  11-19 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.  

2. Entitlement to special home adaptation grant.

3. Entitlement to specially adapated housing. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from July 1965 to January 1967.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2009 RO rating decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.

THIS APPEAL HAS BEEN ADVANCED ON THE BOARD'S DOCKET PURSUANT TO 38 C.F.R. § 20.900(c). (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  Expedited handling is requested.  


REMAND

In October 2004, the RO in Columbia, South Carolina denied the Veteran's claim of entitlement to service connection for a low back disorder.  The Veteran was notified of that decision, as well as her appellate rights; however, a notice of disagreement was not received with which to initiate an appeal.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2004).  The Veteran now requests that the VA reopen her claim for service connection for a low back disorder.

Evidence added to the record since the Columbia RO's final denial, includes a September 1992 decision by an Administrative Law Judge with the Social Security Administration which granted the Veteran's claim for Social Security Disability Insurance.  In part, her award was based on the presence of a low back disorder.  However, the records associated with that decision have not been associated with 


the Veteran's claims file.  Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ must make a DIRECT REQUEST to the Social Security Administration for copies of the Veteran's records associated with her grant of Social Security Disability Insurance in September 1992.  

The AOJ must also request all records dated since September 1992 associated with the Veteran's continuing award of Social Security Disability Insurance.  

The requested records should include, but are not limited to, a copy of the document showing the primary and secondary diagnoses for which the Social Security Disability Insurance was originally granted; any change(s) with respect to those diagnoses; and the medical records supporting the original grant of Social Security Disability Insurance, as well as those supporting the continuation of those benefits.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  If the requested records are unavailable, the AOJ must make a FORMAL FINDING to that effect.





2.  When the actions in part 1 have been completed, the AOJ must determine whether any additional development is indicated, such as need for a VA examination.  Then, the AOJ must readjudicate the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a low back disorder; and the issues pertaining to special home adaptation and specially adapted housing.  

If any of the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless she is notified to do so.  However, she is advised that she has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

PLEASE NOTE, THIS APPEAL HAS BEEN ADVANCED ON THE BOARD'S DOCKET PURSUANT TO 38 C.F.R. § 20.900(c).  As with all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of 



Appeals for Veterans Claims for additional development or other appropriate action, it must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




